Citation Nr: 1426277	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right ankle disorder.

2. Entitlement to a rating in excess of 10 percent for a left ankle disorder.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In October 2012, the Board remanded the matter for a Board hearing.  The Veteran testified before the undersigned at a June 2013 Travel Board hearing.  A transcript of the hearing is included in the electronic claims file.  The Veteran also testified at an April 2003 hearing at the RO in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that his service-connected bilateral ankle disorder has worsened since his last VA examination in September 2009.  June 2013 Board Hearing.  He testified that he began wearing ankle braces about four years ago and has changed ankle braces since his last examination, experiences lateral instability and increased pain associated with his ankles, and has required the use of a cane for the last two years.  Id.  The Veteran also testified that his service-connected bilateral ankle disorder prevents him from securing and/or maintaining a substantially gainful occupation.  Given the passage of time since the most recent examination and the Veteran's competent and specific reports of worsening, remand for an updated VA examination is required.
The case is REMANDED for the following actions:

1. Provide the Veteran with release forms and request that he identify any relevant private treatment records (PMRs) that are not in the claims file.  If the Veteran returns the forms, attempt to obtain these records and associate them with the claims file.  If any records are unavailable, document their unavailability within the claims file and provide the Veteran with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). 

2. Obtain any outstanding VA medical records (VAMRs) dating from May 2010 forward and associate them with the claims file.

3. Return the claims file to the examiner who performed the September 2009 VA examination for a new medical examination of the Veteran's right and left ankles.  If the examiner is not available, a different examiner may conduct the examination.  The entire claims file, to include a copy of this remand, must be made available to the VA examiner, who must note its review.

a. The VA examiner must conduct a complete right and left ankle examination and provide a comprehensive assessment of the severity of the symptoms associated with the Veteran's bilateral ankle disorder.  The assessment must include the following: 

i) Provide the Veteran's range of motion (plantar flexion and dorsiflexion) of his right and left ankles, expressed in degrees.  Repetitive motion testing should be conducted and the examiner should note, in degrees, any decrease of range of motion after repetitive use.  The examiner must also state whether the Veteran's range of motion is best characterized as moderate or marked.

ii) Determine whether the right or the left ankle exhibits weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

iii) State whether there is any evidence of: ankylosis in the ankle with abduction, adduction, inversion, or eversion deformity; ankylosis of the subastragalar or tarsal joints; malunion of the os calcis or astragalus; or astragalectomy. 

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  The examiner's attention is called to:

March 2002 PMRs, documenting a bilateral ankle disorder resulting in limited range of motion. 

April 2003 RO hearing transcript.

May 2003 VA examination report.

June 2008, October 2008, May 2009, August 2009, September and October 2009, January 2010, and March and April 2010 VAMRs, documenting treatment, including injections to manage pain symptoms, for a bilateral ankle disorder.

September 2009 VA examination report.

February 2012 PMRs, evaluating the Veteran's bilateral ankle disorder.

May 2013 PMRs, stating that the Veteran's bilateral ankle disorder has worsened and prevents him from working. 

c. The examiner should provide an opinion addressing the effect of the Veteran's bilateral ankle disorder on his occupational and social functioning.  IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SERVICE-CONNECTED BILATERAL ANKLE DISORDER IS SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

d. The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of 1) entitlement to a disability rating in excess of 10 percent for right and left service-connected ankle disorders and 2) entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



